DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 5/11/22, with respect to claims 1-4, 6, 8-10 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1-4, 6, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a grating device comprising: a substrate; and a diffraction grating on a surface of the substrate comprising a plurality of meta-diffraction patterns that each have a curved shape in a direction parallel to the substrate and are not connected to each other, wherein each meta-diffraction pattern is transparent to p-polarized light and reflects s-polarized light and comprising a main diffraction pattern and auxiliary diffraction pattern that do not directly contact each other, wherein each auxiliary diffraction pattern comprises a first auxiliary diffraction pattern and a second auxiliary diffraction pattern that do not directly contact each other, in combination with the remaining features recited in the claim.
The prior art of Fattal (US 2018/0180793 A1 of record) discloses a grating comprising meta diffraction gratings having a curved shape and not being connected to one another (Fattal, Figure 3A, meta-diffraction pattern 102). However, Fattal fails to disclose that the diffraction patterns are transparent to p-polarized light and reflect s-polarized light. Fattal also fails to disclose auxiliary diffraction patterns. The prior art of Iizuka (US 2012/0038987 A1 of record) discloses a main diffraction pattern and an auxiliary diffraction pattern (Iizuka, Figure 1, main diffraction pattern 16, auxiliary diffraction pattern 14). However, Iizuka fails to disclose a first and second auxiliary diffraction pattern that do not directly contact one another. The prior art of Nakai (US 2002/0003661 A1) discloses a meta-diffraction pattern having a main diffraction pattern and first and second auxiliary diffraction patterns (Nakai, Figure 2). However, Nakai and Iizuka both fails to disclose that each meta-diffraction pattern is transparent to p-polarized light and reflects s-polarized light. The prior art of Lee (US 2018/0081190 A1 of record) discloses a wire grid polarizer that is transparent to p-polarized light and reflects s-polarized light. However, Lee doesn’t disclose a meta-diffraction grating with this characteristic, where the grating has a curved shape. There is no proper motivation to combine the teachings of all of the above mentioned references, since they disclose different kinds of gratings and polarizers. 
Therefore, Claim 1 is allowed. Claims 2-4, 6, 8-10 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871